Citation Nr: 0908064	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in St. Louis, Missouri, which denied entitlement to service 
connection for coronary artery disease and hypertension.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand for a medical opinion is 
necessary in this case.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The appellant's medical records indicate a current diagnosis 
of coronary artery disease and hypertension.  The appellant 
contends that the conditions are the result of his service 
connected diabetes mellitus.  His private physician, Dr. 
Morgan, has submitted November 2003, May 2004 and March 2005 
statements that his diabetes mellitus first caused, then 
caused and aggravated, then just aggravated his coronary 
artery disease and hypertension.  The Board does not give 
much weight to these opinions, given their shifting stance 
and lack of rationale.

The RO sent the appellant for a VA examination on the 
question of secondary service connection.  A January 2004 
opinion was offered that agreed with the causation of CAD and 
hypertension by diabetes mellitus, but did so on the basis of 
mistaken dates of onset.  The examiner at the time indicated 
that the onset of CAD and hypertension were several years 
later and that diabetes mellitus had onset several years 
prior to the dates shown in the private medical evidence.  An 
April 2004 opinion indicated that, given the correct dates of 
onset, the appellant's CAD and hypertension were extant by 
early 1994, but his diabetes mellitus was not diagnosed until 
1998.  Accordingly, the examiner concluded that the CAD and 
hypertension were not related to the appellant's diabetes 
mellitus.

This opinion ignores the possibility of aggravation.  The 
appellant's CAD was noted to be essentially asymptomatic in 
May 1997, but the appellant underwent a coronary bypass graft 
in May 2002.  There has been definite progression in the CAD 
condition since the diagnosis of diabetes mellitus, raising 
service connection for aggravation of a non-service connected 
condition.  See 38 C.F.R. § 3.310 (2008).

The appellant's service treatment records show that he had 
treatment for hypertension.  At his entrance to service 
physical examination, the appellant had a high blood 
pressure, recorded as 130/80, which the examiner felt to be 
related to anxiety.  In February 1970, he had high blood 
pressure, which was characterized as mild, labile 
hypertension.  There is no notation that this is a chronic 
condition.  At separation from service, the appellant's blood 
pressure was 120/80.  A December 1984 private medical record 
indicates that the appellant was evaluated for his blood 
pressure and was noted not to have a problem with his blood 
pressure, which was 130/80.  Two weeks later, the appellant 
had a blood pressure reading of 154/82.  His other private 
medical records from 1993 and 1994 indicate a history of 
hypertension, with an ongoing, current diagnosis in the years 
following.  The Board finds that this raises the possibility 
of direct service connection.  The appellant was not provided 
a VA examination or opinion pursuant as to a direct theory of 
service connection.  As the appellant's medical history has 
been well-established with support from his service treatment 
records, the Board finds that a second examination is 
unnecessary.  A remand for a medical opinion is required to 
determine whether the appellant's current hypertension is at 
least as likely as not related to his inservice episode of 
mild, labile hypertension.  The Board concludes that an 
opinion is warranted pursuant to VA's duty to assist.  See 
McLendon, supra.

Should the appellant's hypertension be at least as likely as 
not related to his inservice episode of mild, labile 
hypertension, the Board finds that this raises the further 
question of service connection of CAD to hypertension on a 
secondary basis, both causation and aggravation.  This matter 
must also be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant's claims file for a 
VA opinion to determine whether the 
appellant's CAD or hypertension have been 
at least as likely as not aggravated by 
his diabetes mellitus, whether the 
appellant's hypertension is as likely as 
not etiologically related to the inservice 
mild, labile hypertension in February 
1970, and, if so, whether the appellant's 
CAD was caused or aggravated by his 
hypertension.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician.  Should the 
examiner find that a physical examination 
is necessary to resolve the questions 
above, such a physical examination should 
be scheduled and conducted.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

